IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT N. O'NEAL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2986

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 4, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Robert N. O'Neal, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.